DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-7, 9-14, 16-20, 22 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record whether taken alone or in any reasonable combination fail to teach or render obvious selecting a first pattern for a reception beam, then using that same reception beam to search for a plurality of cells using the same pattern and then determining a candidate group which has a transmission and reception beam pair using the first pattern, then decoding a PBCH received from the first candidate group, and based on the decoding, selecting a transmission pattern.  An updated search has been performed and no prior art has been found that solely or in any reasonable combination teach the claims.  The closest prior art found is as follows:
Deng et al US (20190104549) teaches weights are selected by an algorithm or function within the WTRU to form an antenna pattern, i.e., a transmit beam or a receive beam, with the main lobe of the beam (the maximum gain of the antenna pattern) pointed to a direction in both azimuth and elevation plan (3D direction) that is intended by the algorithm and function. A receive beam sweep is performed by applying a set of weights, sequentially, one at a time, and each time the applied weight is changed an antenna pattern is generated whose main lobe will be placed at a new direction. The covered direction of each beam over time will constitute a sweep coverage which can be the sum of the 
Takeda et al US (20190327762) teaches in the multiple-BF operation, transmission may be made a number of times by applying different beam patterns in the time direction, so that an optimal Rx beam may be selected (beam scanning) (see FIG. 1B). In this case, a radio base station receives a signal from a user terminal in a plurality of unit time periods, via different Rx beams.
Hakola et al US (20180343043) teaches receiving, by a user device from a network node, common control signaling via a plurality of beams periodically according to a predetermined beam sweeping pattern; receiving, via a set of one or more beams in each of a plurality of sequential time-domain resources, an aperiodic downlink sounding burst; switching, by the user device, to a different receive beam for each of the sequential time-domain resources; and selecting, by the user device based on the received downlink sounding burst in each of the plurality of sequential time-domain resources, one or more beams to use for transmitting signals to or receiving signals from to the network node.
None of these references taken alone or in any reasonable combination teach the claims in conjunction with other limitations recited in the claims and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571) 272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478